801 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.Harry L. ALLSBROOK, Jr.;  Officer Bridges, Defendants-Appellees.
No. 86-6604.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1986.Decided Sept. 24, 1986.

Charles Sonny Bostic, appellant pro se.
James Peeler Smith, Office of the Attorney General of North Carolina, for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge..
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bostic v. Allsbrook, C/A No. 716-CRT (E.D.N.C., March 14, and April 18, 1986).


2
AFFIRMED.